DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Election/Restrictions
Claims 1 and 25 (and therefore claims 1-2, 4-9, 12-14, and 17-28) are allowable. Claims 6-9 and 18-22, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement pertaining to inventions of groups 2-4, as set forth in the Office action mailed on 12/03/2020, is hereby withdrawn and claims 6-9 and 18-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Allowable Subject Matter
Claims 1-2 4-9, 12-14, and 17-28 are allowable. 
The following is a listing of the closest prior art:
Grewal (US 2019/0138720) does not teach an origin field as recited in the independent claims so the reference cannot teach the combination of “the cache control circuitry is responsive to a speculative request associated with the speculative execution, requiring identified information to be allocated into a given entry of the cache storage, to allocate a tracking entry in the speculative allocation tracker for the speculative request before allowing the identified information to be allocated into the given entry of the cache storage, and to employ the allocated tracking entry to maintain restore information sufficient to enable the given entry to be restored to an original state that existed prior to the identified information being allocated into the given entry; . . . a further speculative allocation tracker for each additional cache storage; in response to the mis-speculation condition being detected in respect of the speculative request, the further speculative allocation tracker associated with each additional cache storage that has had an entry updated due to the speculative request is arranged to perform a restore operation in order to restore that entry to its original state . . . wherein the allocated tracking entry has an origin field to identify the level within the memory hierarchy from which the identified information was obtained” substantially recited in claims 1 and 25.  
Arimilli (US 6,532,521) teaches: “As also shown in FIG. 6, a directory entry may be provided with a second flag 222 which is used to indicate whether the speculatively requested value has also been sourced to the next higher cache level. In other words, for L2 cache 216, if the second flag 222 is set, this means that the prefetch value has already been forwarded to L1 cache 214.”  Arimilli paragraph 23.  This however teaches the destination and not the origin in the hierarchy of the cache and therefore cannot teach or be reasonably combined with the other cited art to teach the combination of “the cache control circuitry is responsive to a speculative request associated with the speculative execution, requiring identified information to be allocated into a given entry of the cache storage, to allocate a tracking entry in the speculative allocation tracker for the speculative request before allowing the identified information to be allocated into the given entry of the cache storage, and to employ the allocated tracking entry to maintain restore information sufficient to enable the given entry to be restored to an original state that existed prior to the identified information being allocated into the given entry; . . . a further speculative allocation tracker for each additional cache storage; in response to the mis-speculation condition being detected in respect of the speculative request, the further speculative allocation tracker associated with each additional cache storage that has had an entry updated due to the speculative request is arranged to perform a restore operation in order to restore that entry to its original state . . . wherein the allocated tracking entry has an origin field to identify the level within the memory hierarchy from which the identified information was obtained” as substantially recited in claims 1 and 25.  
Cargnoni (US 2014/0143613) teaches appending a source bit to data in a hierarchical caching system.  Cargnoni is to an unrelated timing problem and does not teach a field in the circuitry (per claim 1 circuitry comprising . . . tracking entries) that identifies the origin of speculatively fetched cache lines so the reference fails to render obvious, even when combined with the other cited art, the combination of “the cache control circuitry is responsive to a speculative request associated with the speculative execution, requiring identified information to be allocated into a given entry of the cache storage, to allocate a tracking entry in the speculative allocation tracker for the speculative request before allowing the identified information to be allocated into the given entry of the cache storage, and to employ the allocated tracking entry to maintain restore information sufficient to enable the given entry to be restored to an original state that existed prior to the identified information being allocated into the given entry; . . . a further speculative allocation tracker for each additional cache storage; in response to the mis-speculation condition being detected in respect of the speculative request, the further the allocated tracking entry has an origin field to identify the level within the memory hierarchy from which the identified information was obtained” as substantially recited in claims 1 and 25.  
Loh (US 2014/0156941) teaches a cache flag used to tracking non-native cache lines (which would indicate the origin of the data in the cache line).  Loh is silent to speculative requests and therefore cannot teach or be reasonably combined with the other cited art to teach the combination of “the cache control circuitry is responsive to a speculative request associated with the speculative execution, requiring identified information to be allocated into a given entry of the cache storage, to allocate a tracking entry in the speculative allocation tracker for the speculative request before allowing the identified information to be allocated into the given entry of the cache storage, and to employ the allocated tracking entry to maintain restore information sufficient to enable the given entry to be restored to an original state that existed prior to the identified information being allocated into the given entry; . . . a further speculative allocation tracker for each additional cache storage; in response to the mis-speculation condition being detected in respect of the speculative request, the further speculative allocation tracker associated with each additional cache storage that has had an entry updated due to the speculative request is arranged to perform a restore operation in order to restore that entry to its original state . . . wherein the allocated tracking entry has an origin field to identify the level within the memory hierarchy from which the identified information was obtained” as substantially recited in claims 1 and 25.  
Turean (US 2013/0290637) teaches flags coupled to cache lines sent through a hierarchical cache system, which indirectly teaches association which a level in the cache hierarchy because processors in the system of Turean are coupled with a specific L1 cache.  This however fails to teach the responsive to a speculative request associated with the speculative execution, requiring identified information to be allocated into a given entry of the cache storage, to allocate a tracking entry in the speculative allocation tracker for the speculative request before allowing the identified information to be allocated into the given entry of the cache storage, and to employ the allocated tracking entry to maintain restore information sufficient to enable the given entry to be restored to an original state that existed prior to the identified information being allocated into the given entry; . . . a further speculative allocation tracker for each additional cache storage; in response to the mis-speculation condition being detected in respect of the speculative request, the further speculative allocation tracker associated with each additional cache storage that has had an entry updated due to the speculative request is arranged to perform a restore operation in order to restore that entry to its original state . . . wherein the allocated tracking entry has an origin field to identify the level within the memory hierarchy from which the identified information was obtained” as substantially recited in claims 1 and 25.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139